DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 12, 28-29, 33-36, 44, and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/11/22.

Applicant's election with traverse of Species A in the reply filed on 4/11/22 is acknowledged.  The traversal is on the ground(s) that claim 41 is the only claim specifically readable on identified species B.  Applicant contends that the claim is also fairly readable on elected species A and that no pending claim reads solely on species B.  Applicant indicates that species A and B should be merged.  This is not found fully persuasive.
The examiner agrees with applicant that claim 41 is properly readable on both elected species A and non-elected species B.  Claim 41 remains active in the case, and a complete action on the merits directed to the claim is included herein.  Additionally, the examiner agrees with applicant that no pending claims read solely on the species B embodiment.  Such a distinction, nevertheless, does not in and of itself preclude restriction, and the requirement for separation is maintained as it may apply to future submissions by applicant.  As is current Office practice, upon finding of the allowability of a generic claim, any claim drawn to a non-elected species that depends from such generic claim will be considered for rejoinder.
Additionally, after further review of the application, claims 12, 28, 29, and 53 are identified as additionally being drawn to a non-elected embodiment and have accordingly been withdrawn.  Again as is current Office practice, upon the finding of allowability of a generic claim, any claim drawn to a non-elected species that depends from such generic claim will be considered for rejoinder.
The requirement is still deemed proper and is therefore made FINAL.

The abstract of the disclosure is objected to because it contains the term “means” in line 7.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:

Page 20 – line 16, “vehicle 80” should be –vehicle 49--.
Page 8, in the brief description of the drawings of figure 24, “24” should be –24A, B, C--.
Additionally, a title such as “Brief Description of the Drawings” should be included before the drawing descriptions on page 7.  
Appropriate correction is required.

Claims 4, 11, 13, 16, 17, 20, 24, 39, 41, 51-52, and 54-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, “the base, upper frames, and lower frames” lacks clear antecedent basis.  Only one upper frame and one lower frame are previously introduced.  Additionally, “the base” should apparently be –the base frame--.
Claim 11, the corner posts recited on line 2 are generally confusing and appear to constitute a double inclusion of the posts of the base claim.  In view of this, “the corner posts” in line 3, “the corner posts” in line 4, and “the posts” in the last line lack clear antecedent basis. Additionally, the support means recited on line 2 is generally confusing and appears to constitute a double inclusion of the support means of the base claim.  Finally, the holes referenced on line 4 are confusing as it is not clear how they relate back to the holes introduced at line 3.
Claim 13, “the other end” in line 1 lacks clear antecedent basis.  Note similar confusing term in line 3.  Additionally, in view of the issues noted above with regard to claim 11, “the other two corner posts” in line 3 and “the posts” in the last line lack clear antecedent basis.
Claim 16, “the longitudinal…lower frame” in lines 1-3 lacks clear antecedent support.
Claim 17, in view of the issues noted above with regard to claim 11, “the cooperating corner posts” in line 3 and “the post” in the last line lack clear antecedent basis.
Claim 20, the cross member recited on line 2 is generally confusing and appears to constitute a double inclusion of the cross member of intervening claim 2.  In view of this, “the cross member” in line 2 lacks clear antecedent basis.
Claim 24, “resting on a flat surface the rollers or wheels” is generally awkward and not understood.
Claim 39, lines 5-6 are generally awkward and not wholly understood.  Additionally, “the frames” in line 4 lacks clear antecedent basis and is not wholly understood.
Claim 41, “the frames” in line 1 lacks clear antecedent basis – does this include the upper frames and lower frames??  If so, where is there support in the specification for locating projections on all of these frames?  The claim is further not wholly understood in that it is not clear if the phrase “which engage cooperating recesses or apertures in adjacent stacked frames” is intended to define a detail of each frame or positively recite multiple frames including the referenced adjacent stacked frames.  If this language is meant to define intended use, the claim is not clear.  Additionally, the reference to stacked frames in line 2 is confusing as it is not clear if these frames include or are in addition to the previously introduced frames.  Finally note in view of these issues, “the stacked frames” in the last line lacks clear antecedent basis.
Claim 52, for the reasons discussed above regarding claim 20, each occurrence of “the cross member” in both lines 1 and 3 lack antecedent basis. Additionally, “the end” in line 2, “the adjacent side member” bridging lines 2 and 3, the first occurrence of “the side members” in line 4, and the second occurrence of “the side members” in line 4 lack clear antecedent support.
Claim 54, “its upper transport position” in line 5 lacks antecedent basis and is not understood.  Additionally, “the frames” in the last line lacks clear antecedent basis. 
Claim 55, “its upper transport position” bridging lines 5 and 6 lacks antecedent basis and is not understood.  Additionally, “its transport position” bridging lines 6 and 7 lacks clear antecedent basis as plural “transport positions” are previously referenced – i.e. an elevated transport position and an upper transport position.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1, 11, 13, 17, 38, 39, 41, 43, 49, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andre et al. ‘894.
Claims 1 and 54, Andre teaches a structure (figure 3 embodiment) for supporting vehicles one above the other (e.g. figure 30) during transport or storage and which comprises a base frame (at 3)having corner posts (6,7) that support an upper frame (at 2) on which an upper vehicle can be supported in an elevated transport position above a lower vehicle.  The upper frame is guided up the corner posts when the upper vehicle is raised to an elevated transport position – e.g. see figure 8.  The device further comprises support means (24+) associated with the corner posts for fastening the upper frame in the  transport position relative to the corner posts.  The structure is transportable in a collapsed state so that it occupies less space when not in use (figure 9; column 1, lines 52-58).  With additional regard to claim 54, the device is usable as broadly claimed and as best understood.
Claims 11 and 17, the support means pivotally mount an end of the upper frame to the corner posts and slide on the posts to allow adjustment of a vertical position.  The device is deemed configured as broadly claimed and best understood – note certain portions of the claim language are particularly confusing as discussed in the related section 112 rejection above.
Claim 13, another end of the upper frame defines a pinned extension which provides for sliding on the posts to allow adjustment of a vertical position.  The device is deemed configured as broadly claimed and best understood – note certain portions of the claim language are particularly confusing as discussed in the related section 112 rejection above.
Claim 38, the upper frame is specifically designed so that side members (9) are devoid of cross members between wheel support areas to provide space for a load – see column 8, lines 19-23 and lines 35-37 etc.
Claim 39, at least elements 38 and/or elements 35 define lower frames for supporting a lower vehicle and are configured as broadly claimed and as best understood.  The structure(s) of Andre are designed for stacking in columns and are configured as best understood – see figure 10 etc.
Claim 41, at least elements 55 define locating projections and are configured as broadly claimed and as best understood.
Claim 43, the height of the upper frame is adjustable on the posts as previously discussed, and the side members can be adjusted longitudinally via side member portions 50+.  The device is configured as broadly claimed.
Claim 49, the wheel support areas between upper frame longitudinal side members (9) are adjustable as broadly claimed – e.g. see column 9, lines 9-16.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 50 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Andre et al. ‘894 in view of Clive-Smith ‘121.
Claim 50, Andre et al. teaches all of the features as discussed above regarding claim 1 but fails to specifically teach use of fixings extending through holes in the base frame side members as required – note Andre teaches the use of extendable elements 50 to facilitate securement of the automobile shipping rack in a transport container.
Clive-Smith teaches an automobile shipping rack for use in a transport container which relies on holes 48 in base frame side members (e.g. 47+) for receiving fixings (i.e. nail or screw 48a) wherein the fixings pass through the holes and into the container floor to secure the rack – see figure 4 and paragraph 0050 etc.
In order to provide for more secure fastening of a transported automobile rack in a container, or to reduce the complexity of the securing system to reduce cost, or as a simple substitution of one known securement construction for another, it would have been obvious to one of ordinary skill in the art to replace the rack fixing structure 50+ of Andre with holes in the base side structure which receive floor securement fixings (e.g. nails, screws) in view of the teachings of Clive-Smith.
The modified device reads on the limitations of claim 50 as broadly recited.
Claim 55, Andre et al. teaches all of the features including frames, corner posts, and support means as discussed above regarding claim 1 but fails to specifically teach use of fixings extending through holes in the base frame as required – note Andre teaches the use of extendable elements 50 to facilitate securement of the automobile shipping rack in a transport container.
Clive-Smith teaches an automobile shipping rack for use in a transport container which relies on holes 48 in base frame members (e.g. 47+) for receiving fixings (i.e. nail or screw 48a) wherein the fixings pass through the holes and into the container floor to secure the rack – see figure 4 and paragraph 0050 etc.
In order to provide for more secure fastening of a transported automobile rack in a container, or to reduce the complexity of the securing system to reduce cost, or as a simple substitution of one known securement construction for another, it would have been obvious to one of ordinary skill in the art to replace the rack fixing structure 50+ of Andre with holes in the base side structure which receive floor securement fixings (e.g. nails, screws) in view of the teachings of Clive-Smith.
The modified device reads on the limitations of claim 55 as broadly recited.

Claims 4, 16, 20, 24, and 51-52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 2 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note Pienaar et al., Dusik, and Canellis et al. teach additional examples of vehicle transport structures known in the art.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616